Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Even if the question of the propriety of considering two misbehavior reports in one hearing is properly before us, any alleged error lacks merit. First, there is no law or regulation prohibiting the review of two misbehavior reports in one disciplinary hearing and, in fact, there have been several instances where this has occurred (see, e.g., Matter of Benitez v Coughlin, 159 AD2d 986; Matter of Holmes v Coughlin, 152 AD2d 807). Petitioner’s double jeopardy claim also lacks merit since "[e]ach report was based on different observations of petitioner’s general and specific activity during the incident” (Matter of Fletcher v Coughlin, 161 AD2d 869, 871). Finally, petitioner’s admissions at the hearing, coupled with the two misbehavior reports, provided adequate support for the charges against him (see, People ex rel. Vega v Smith, 66 NY2d 130, 139).
Determination confirmed, and petition dismissed, without costs. Mahoney, P. J., Casey, Weiss, Mercure and Harvey, JJ., concur.